ORDER

PER CURIAM.
Larry Mosley, defendant, appeals from his sentences, following jury verdicts, on one count of robbery in the first degree in violation of Section 569.020 RSMo 1994 (all further references shall be to RSMo 1994 unless otherwise noted), possession of a controlled substance in violation section 195.202, and unlawful use of a weapon in violation of section 571.030.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25.